Citation Nr: 1028416	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  03-34 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

2.  Entitlement to service connection for arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. H.  Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1941 to March 1946.   

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board has remanded the case to the Originating Agency on four 
occasions, most recently in October 2009.  The case has now been 
returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  

FINDING OF FACT

Neither arthritis of the lumbosacral spine nor arthritis of the 
right knee was present until many years after the Veteran's 
discharge from active service and neither disability is 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  Arthritis of the lumbosacral spine was not incurred in or 
aggravated by active service, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009). 

2.  Arthritis of the right knee was not incurred in or aggravated 
by active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks entitlement to service connection for arthritis 
of the lumbosacral spine and right knee.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was not provided adequate VCAA notice prior to the 
November 2001 rating decision on appeal.  Never the less, the 
Board finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the originating 
agency readjudicated the Veteran's claims.  There is no 
indication in the record or reason to believe that the ultimate 
decision of the originating agency on the merits of either claim 
would have been different had complete VCAA notice been provided 
at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) are associated with the record.  Post-
service treatment records have been obtained from those VA and 
non-VA providers identified by the Veteran as having relevant 
records.  Neither the Veteran nor his representative has 
identified any other evidence that could be obtained to 
substantiate the claims, and the Board is also unaware of any 
such evidence.  

The Veteran has been afforded an appropriate VA medical 
examination.  The Board remanded the case for medical examination 
and opinion, and the requested opinion was provided by the 
examiner in April 2010.  The Board accordingly finds the 
originating agency has substantially complied with the 
requirement for examination articulated in the Board's remand.  
See Dymant v. West, 13 Vet. App. 141, 146-47 (1999).  

In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.


Analysis

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war and manifests arthritis to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran asserts he injured his back during combat operations 
on Tinian Island in the Pacific during World War II.  
Specifically, he asserts that during that invasion a bomb-laden 
Japanese aircraft was shot down and hit the ground near his 
position, burying him alive.  He was badly bruised in the 
incident, including his spine, but he declined to report it at 
the time.  He walked with a slight limp thereafter but just 
accepted it.  However, as he got older he developed progressively 
worsening symptoms of pain in the lower back radiating down the 
right leg.  The Veteran can only attributed his current problems 
to the incident on Tinian Island.

The Board notes at the outset that the Veteran's service 
personnel records are not available and are presumed to have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  However, the Veteran's certificate of service and his 
separation qualification record show he served in the Field 
Artillery branch in multiple campaigns, with six battle stars on 
his campaign ribbons.  He was not wounded in action.  He received 
the Bronze Star Medal but there is no notation whether this award 
was for valor or for distinguished service.

The Veteran's STRs, however, are of record and show no indication 
of traumatic injury of the back or right knee.  Separation 
physical examination in November 1945 showed the Veteran's 
posture as "good;" the examination noted the Veteran complained 
at the time of current bilateral knee pain but there was no 
clinical indication of swelling or abnormality and the Veteran 
declined further observation.

In case of a veteran who engaged in combat with the enemy in a 
period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the lack of official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 
389, 392-94 (Fed. Cir. 1996).

In this case it is not necessary for the Board to make a formal 
determination as to whether the Veteran did or did not 
participate in combat.  As a layperson, the Veteran is competent 
to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Accordingly, the Board 
accepts the Veteran's assertion of having injured his back during 
service in the circumstances he describes.

In this case the Veteran's STRs do not show a chronic back or 
right knee disorder during active service, and in fact the 
medical examination report in November 1945 indicates that no 
back or right knee disorder was evident at that time.

There is no indication of the presence of arthritis to any degree 
during the first year after discharge from service, so 
presumptive service connection under 38 C.F.R. § 3.309(a) is not 
for application.   

A letter from Dr. Samuel Moore, dated in July 1951, asserts the 
Veteran consulted Dr. Moore in December 1944 in regard to 
headaches, at which time the Veteran also described persistent 
stiffness in the knees, fingers and other joints.  There is no 
indication as to whether a contemporary diagnosis was made in 
regard to the joint symptoms.

The record also contains a July 1951 Report of Medical 
Examination relating to release from active duty, apparently from 
a Judge Advocate General Corps (JAGC) training unit.  The 
examination report shows the spine and the lower extremities were 
found to be "normal."

The Veteran had a VA compensation and pension (C&P) examination 
in September 1951 in which the musculoskeletal system was noted 
as "negative."  In a subsequent VA C&P examination in August 
1956 the Veteran complained of right shoulder pain but did not 
report back or knee pain.

Records from North Jersey Neurosurgical Associates show the 
Veteran presented in October 1997 complaining of pain in the 
sciatic distribution of the right leg for the past year.  
Computed tomography (CT) scan revealed multilevel spondylosis 
with spinal stenosis at L2-S1.  In December 1997 the Veteran 
underwent spinal decompression from L1 to S1 for severe spinal 
stenosis, with reoperation in January 1998 due to complications.  

In September 1999 the Veteran was treated by Dr. Hugo Litjtmaer 
for back and leg pain.  Dr. Litjtmaer noted that recent magnetic 
resonance imaging (MRI) had shown multilevel decompressive 
laminectomy with diffuse narrowing of the discs and multilevel 
foraminal narrowing.  It was also noted that prior to 
decompression surgery in 1998 the Veteran had sciatica-type pain 
but the leg pain was new since then.  Dr. Litjtmaer's clinical 
impression was leg pain that was probably a combination of lumbar 
osteoarthritis with foraminal stenosis and facet arthritis, and 
also gait abnormalities that were a combination of the aging 
process and chronic back pains or symptoms possibly aggravated by 
stress.

In August 2001 the Veteran underwent total knee replacement (TKR) 
for advanced arthritis of the right knee.

The Veteran submitted a letter in September 2001 describing his 
injury on Tinian Island.  He asserted he was not aware of a back 
injury at the time, but several years after the war the he 
developed sciatic pain that became worse as the years went by.  
He was finally forced to have surgery in 1997 as noted above.

The Veteran had a VA examination in September 2001 in which he 
reported having sustained an injury to his lower back in combat 
that went undiagnosed and untreated in service.  His current 
complaint was persistent, severe sciatic pain into the right 
lower extremity (RLE); he denied back pain.  The Veteran denied 
any right injury in service; he reported he began to experience 
right knee pain in 1992 with progressive symptoms, improved by 
TKR.  The examiner performed a clinical examination and diagnosed 
degenerative disc disease (DDD) of the lumbosacral spine at 
multiple levels and also diagnosed status post right TKA; the 
examiner did not provide an opinion regarding the etiology of 
these disorders.

The Veteran was examined by a VA physician in February 2010.  The 
examiner reviewed the claims files.  The examiner noted the 
Veteran had diagnosed dementia and was not oriented to the place 
or the examiner's profession.  The examiner diagnosed back pain 
due to degenerative joint disease (DJD) and right knee with 
marked DJD that was helped by the previous TKR.  The examiner did 
not provide an opinion regarding the etiology of either disorder.

The Veteran was reexamined in April 2010 by the examiner who 
performed the examination in February.  The examiner noted the 
Veteran's account of having hurt his back during World War II.  
The examiner also noted the Veteran had not mentioned any back or 
knee problems in his original claims for service connection 
submitted to VA in the 1950s, nor did the Veteran's back surgeon 
from the 1990s indicate any relationship to injury in service.  
In regard to the knee, the Veteran stated during interview that 
he had not injured his right knee during service, but rather his 
left knee.  The examiner stated there was no evidence the back 
pain was related to active service, or that the right knee DJD 
was due to or even partially related to active service.  The 
examiner noted the Veteran's current history was probably 
somewhat unreliable, in that the Veteran appeared to be certain 
about what he was saying but certain other facts regarding the 
island on which he was injured were at variance with his 
correspondence to VA.

On review of the evidence above the Board finds the Veteran at 
least as likely as not had an acute back injury in service as he 
describes.  However, the cumulative evidence of his medical 
examination at the time of his discharge and the VA C&P 
examinations in September 1951 and August 1956 establish that he 
did not have a chronic back or knee problem within at least 10 
years after his discharge from service.  Therefore, to the degree 
that the Veteran now asserts he has had back symptoms continually 
since Tinian Island, such an assertion is contradicted by 
objective treatment records and is not credible.

Further, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 
S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Rather, it is the province of trained health care professionals 
to enter conclusions that require medical expertise, such as 
opinions as to diagnosis and medical causation.  Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  In this case, the competent and 
uncontroverted medical opinion of record states the Veteran's 
claimed low back and right knee disorders are not related to his 
active service. 

Based on the evidence and analysis above, the Board finds the 
criteria for service connection for arthritis of the lumbosacral 
spine and the right knee are not met; accordingly, the claims 
must be denied.

The evidence in this case preponderates against the claims and 
the benefit-of-the-doubt rule does not apply.
  
  
ORDER

Service connection for arthritis of the lumbosacral spine is 
denied.

Service connection for arthritis of the right knee is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


